McKennan, C. J.
I concur with the learned judge of the district court in his dismissal of this libel. Presumptively, H. L. Gregg & Co., as well as the libellant, knew the extent and limitations of the authority of the master of the Elizabeth Magee, and that, as she was a Philadelphia vessel,.and her managing owner resided there, it was essential to the validity of any charter-party made by them at her home port, ostensibly in her behalf, and accepted by the master, that it should be ratified by the managing owner. And it was alike essential to the efficacy of such ratification that the person who assumed to act for the vessel should make a full disclosure and a correct statement of all the facts touching the charter, within his knowledge, to the managing owner. The letter of March 3, 1876, by H. L. Gregg & Co., the ship-brokers, to John Magee, the managing owner, may be regarded as written with this intent. The owner did not answer it, and hence it is alleged that he impliedly ratified the contract of which it advised him. But did it state truthfully the facts which were known to the writers ? It did not. It stated that the master had accepted a contract for freight from Matanzas to’Philadelphia or New York for $2§ for molasses. The master, however, had not been informed of the rate of freight proposed, and so had not “aqcepted” it.
Whatever legal import, then, the silence of the managing owner may have as a presumptive approval of the charter, he was entitled to correct information as to what the master of the vessel had done, and a material misstatement in this regard would give him the right to recede from his implied ratification of the charter. This he did within a reasonable time afterwards, because the libellant knew on the fifteenth of March that the contract was disclaimed, and that the vessel was coming home. Nor has the libellant any equity which would *177preclude the exercise of this right. He was not induced to do anything, and had done nothing, before he knew of the managing owner’s disclaimer, by which he suffered any loss. The only loss he has sustained is the loss of his bargain, and for this the respondents cannot, under the circumstances, be held responsible.
The libel is dismissed, with costs.